Citation Nr: 0725683	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.

In June 2005, the veteran submitted a statement requesting a 
hearing for his claim of entitlement to service connection 
for post-traumatic stress disorder.  Due process requires the 
veteran be provided with a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2006).

Accordingly, the case is remanded for the following action:

The RO must contact the veteran to 
determine what type of hearing he wishes 
to receive, to include a regional office 
hearing, hearing at the VA Central Office 
in Washington, D.C., a Travel Board 
hearing at the RO, or a videoconference 
hearing.  The veteran must then be 
scheduled for a hearing.  The veteran and 
his representative should be notified of 
the date and time of the scheduled 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

